Citation Nr: 9916895	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-34 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a wound of the left 
forearm.

3.  Entitlement to a compensable evaluation for a scar, 
residual, pilonidal cyst excision.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 to August 1968.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.  There is no medical evidence linking a current low back 
disorder to service. 

2.  There is no medical evidence of a wound of the left 
forearm.

3.  The veteran declined to report for a January 1995 
scheduled VA examination.

4.  Treatment records associated with the claims file do not 
reflect the presence of a scar that is painful or poorly 
nourished or that interferes with function.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a wound of the left forearm is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3. The criteria for a compensable evaluation for a scar, 
residual, pilonidal cyst excision, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The initial inquiry in reviewing any claim before the Board 
is whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, following a review of all of the 
evidence the Board finds that the appellant's claims for 
service connection are not substantiated by competent 
evidence, and as such fail to meet the threshold requirement.  
Therefore, the Board concludes that the appellant's claims 
are not well-grounded.

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A 
number of diseases, including arthritis, are presumed to have 
been incurred in service if manifested within a year of 
separation from service to a degree of 10 percent or more.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless it relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

A.  Low Back Disorder

The veteran seeks service connection for a low back disorder.  
A VA examination in July 1981 revealed findings of sacroiliac 
tenderness without limitation of motion and a diagnosis of 
degenerative joint disease.  More recently, according to a 
December 1997 entry in treatment records, the veteran was 
treated with muscle relaxants in connection with complaints 
of low back pain.

There is no reference to a low back disorder in service 
medical records and no evidence of arthritis within a year of 
the veteran's separation from service.  The claims file also 
reflects no medical opinion linking a current back disorder 
to service.  Without competent medical evidence linking a 
current disability to service, the veteran's claim is not 
well grounded.  

The veteran's representative asserts that all military 
records are not present, and the veteran asserts that he 
underwent back surgery in service in 1962.  Service medical 
records, however, appear facially complete.  The veteran's 
history provided during a July 1968 separation examination 
makes reference to removal of a pilonidal cyst in 1962.  The 
veteran denied at that time any significant surgical or 
medical history other than that provided by him during the 
examination.  In addition, the veteran's spine was reportedly 
normal at that time.  The Board, therefore, has no basis upon 
which to conclude that service medical records are incomplete 
or that additional development, otherwise, is warranted.  

B.  Wound of the Left Forearm

The veteran seeks service connection for a puncture wound of 
the left arm he ostensibly received during an enemy attack.  
Service medical records contain no reference to a puncture 
wound of the arm, and treatment records after service do not 
document findings attributed to a puncture wound of the left 
arm in service.  There is, as such, no medical evidence of a 
current disability for which service connection may be 
granted. 


II.  Compensable Evaluation for Scar, Residual, Pilonidal 
Cyst Excision

The veteran seeks a compensable evaluation for a scar, 
residual, pilonidal cyst excision.  However, the veteran was 
scheduled for a January 1998 VA examination.  In a letter to 
the VA, the veteran requested that the examination be 
canceled based upon what he characterized as "hardship."  
Thereafter, he failed to appear for the scheduled 
examination.  

The VA's regulations provide that where a claimant, without 
good cause, fails to report for an examination scheduled in 
conjunction with a claim for increase for benefits, the claim 
shall be denied.  38 C.F.R. § 3.655.  The veteran's vague 
reference to "hardship" provides an insufficient basis for 
determining that good cause existed for his failure to appear 
for the examination in question.  

Furthermore, even when the veteran's claim is reviewed on the 
basis of the evidence of record, as apparently the veteran 
wishes the Board to do, there is no basis for a compensable 
evaluation.  A scar, residual, pilonidal cyst excision is 
evaluated as noncompensable under diagnostic code 7805.  
Scars under that diagnostic code are rated based upon 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  In addition, a scar warrants 
a compensable evaluation if it is poorly nourished or if it 
is tender and/or painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804.  Treatment 
records associated with the claims file do not reflect the 
presence of a scar that is painful or poorly nourished or 
that interferes with function.  Therefore, the claim is 
denied.  

III.  Conclusion

The veteran in a January 1998 letter withdrew a request for a 
scheduled hearing based upon what he characterized as 
hardship.  In an April 1999 submission, the veteran's 
representative indicated that the veteran failed to report 
for the hearing, but indicated that the case should be 
remanded to allow the veteran to present testimony because 
the veteran's previous failure to appear for a hearing was 
attributable to his schizophrenia and his consequential 
inability to appreciate the significance of a hearing to his 
case.  

As an initial matter, however, the veteran did not fail to 
report for a hearing; he requested that the hearing be 
canceled.  In either event, a request for a new hearing may 
be filed no later than 90 days after the certification of his 
appeal to the Board.  38 C.F.R. § 20.1304(a).  This case was 
certified for appellate review in July 1998.  The 
representative's request in April 1999 thus, fell well beyond 
the 90 day time limit for such a request.

Requests made after the 90 day time limit require a showing 
of good cause for the failure to make the request at an 
earlier time.  38 C.F.R. § 20.1304(b).  Other than the broad 
reference to the veteran's schizophrenia, the 
representative's request for a hearing does not articulate a 
reason for the failure to request a new hearing at an earlier 
date.  There is, therefore, no good cause for the failure to 
request a hearing within 90 days of the certification of this 
case for appeal, and the request for a hearing at this point, 
therefore, is denied.  


ORDER

A claim for service connection for a low back disorder is 
denied.  

A claim for service connection for a wound of the left 
forearm is denied.  

A claim for a compensable evaluation for a scar, residual, 
pilonidal cyst excision, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

